ROBERT F. SILKEY, ESQ. Syracuse
We acknowledge receipt of your letter inquiring whether a fire district organized under Town Law Article 11 (§§ 170 through 189), may exempt from taxation and special ad valorem levies an eligible business facility pursuant to either Real Property Tax Law § 485 or § 485-b.
The board of commissioners of a fire district is required by Town Law § 181 to prepare a fire district budget and file it with the town budget officer in each town in which the fire district is located; it is then forwarded by the town board with the town budget to the county board of supervisors, which assesses and levies upon the taxable real property in the town and within the fire district the amount to be raised by tax for the fire district budget, which amount is levied and collected in the same manner and at the same time and by the same officers as are town taxes; when the taxes are paid to the town tax collector or receiver that officer pays the amount of taxes received for fire district purposes to the town supervisor and the supervisor then pays the same to the fire district treasurer.
In our opinion, a fire district has no power to tax real property, no power to assess real property and no power to grant or withhold a real property tax exemption.